DETAILED ACTION
Preliminary Amendment filed on 01/09/2019 is acknowledged.  Claims 1-47 are cancelled.  Claims 48-66 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 48-57, 60 and 63-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 2011/0223079, IDS) (Nagai) in view of Chandrapati et al. (US 2011/0182770, IDS) (Chandrapati).

a hollow body (2) having at least one wall that forms a chamber, an inlet (1a), an outlet (1a), and a liquid flow path that extends from the inlet to the outlet (Fig. 1, par [0043]);
a microorganism compartment disposed in the chamber (Fig. 1, par [0043]); and
a plurality of indicator microorganisms (biological indicator) (3) enclosed in the microorganism compartment (Fig. 1, par [0043]);
wherein the microorganism compartment has an interior volume that is defined in part by a first component (cap 2a) that prevents unintentional passage of the indicator microorganisms out of the microorganism compartment via the inlet and a second component (2a) that prevents unintentional passage of the indicator microorganisms out of the microorganism compartment via the outlet (Fig. 1, par [0044]).
Nagai does not specifically teach that the disinfection agent is a liquid as recited in the preamble. However, Chandropati teaches that the disinfection agent can be liquid (par [0043]). At time before the filing it would have been obvious to one of ordinary skill in the art to use Nagai’s platform for verifying the efficacy of a liquid disinfection process, so that the efficacy of a liquid disinfection process can be verified. 
Regarding claim 49, Nagai does not specifically disclose that wherein the first component comprises a first microporous barrier. However, Chandropati teaches that the first component can be a first microporous barrier (par [0050]). Chandropati teaches that “A barrier (e.g., a sterile barrier) can be positioned in the sterilant path 132 (e.g., at one or both of the inlet 134 and the inlet 135) to prevent contaminating or foreign organisms, objects or materials from entering the biological sterilization indicator 102. Such a barrier can include a gas-transmissive, microorganism-impermeable material, and can be coupled to the housing 110 by a variety of coupling means, including, but not limited to, an adhesive, a heat seal, or the like. Alternatively, the barrier can be coupled to the sterilant path 132 via a support structure (such as a cap) that is coupled to the housing 110 (e.g., in a snap-fit engagement, a screw-fit engagement, a press-fit engagement, or a combination thereof). During exposure to a sterilant, the sterilant can pass through the barrier into the sterilant path 132 and into the contact with the locus microorganism-impermeable material can be microporous fibers or membranes (par [0069]). At time before the filing it would have been obvious to one of ordinary skill in the art to modify Nagai’s platform and to include the microporous barrier in the first component (cap 2a), in order to prevent contaminating or foreign organisms, objects or materials from entering the biological sterilization indicator.
Regarding claim 50 and 52, Chandropati discloses that wherein the first microporous barrier comprises a membrane filter (par [0050][0069]).
Regarding claim 51, as has been discussed in regard claim 49 above, it would have been obvious to one of ordinary skill in the art to modify Nagai’s platform and to include the microporous barrier in the second component, in order to prevent contaminating or foreign organisms, objects or materials from entering the biological sterilization indicator.
 Regarding claim 53, while Nagai discloses that wherein the first component comprises a valve (switched between the open state and the close state) (par [0044]), Nagai does not specifically disclose that wherein the valve is a normally-closed one-way valve. However, Chandropati teaches that the valve can be a normally-closed one-way valve (par [0131]). At time before the filing it would have been obvious to one of ordinary skill in the art to modify Nagai’s platform and use the normally-closed one-way valve as the first component, so that the liquid disinfection agent can always pass through the hollow body.
Regarding claim 54, Nagai discloses that the indicator device further comprising at least one closure (2a) attached thereto (Fig. 1, par [0044]), wherein the at least one closure is configured to prevent fluid flow through the inlet or the outlet (par [0044]).
Regarding claim 55, Nagai does not specifically disclose that the device further comprising a detection medium contained in a frangible closed vessel disposed in the hollow body. However, Chandropati discloses a detection medium contained in a frangible closed vessel (348) disposed in the fluid pathway (Fig. 6, par [0128]). At time before the filing it would have been obvious to one of ordinary skill in the art to modify Nagai and place a detection medium contained in a frangible closed vessel disposed in the hollow body, in order to provide the detection medium in the device.

Regarding claim 57, Chandropati discloses that wherein the plurality of indicator microorganisms comprises a plurality of spores (par [0041]).
Regarding claim 60, Chandropati discloses that wherein the detection medium comprises an effective amount of at least one nutrient that facilitates germination or growth of the indicator microorganisms and/or, when the indicator microorganism is a spore, the effective amount of the at least one nutrient facilitates growth of a vegetative cell derived from the spore (par [0062]).
Regarding claim 63, Chandropati discloses that wherein the plurality of indicator microorganisms is disposed on or in a microorganism carrier that is disposed in the microorganism compartment (par [0070]).
Regarding claim 64, it would have been a design of choice for the hollow body consisting essentially of a laminate of at least two films.
Regarding claim 65-66, it is conventional to use a thermoplastic polymer for the films.
Claim 58-59 and 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Chandrapati as applied to claims Claim 48-57, 60 and 63-66 above, further in view of Eckert et al. (US 2012/0003661)(Eckert).
Regarding claim 58, Nagai does not specifically disclose wherein the indicator microorganism is of a genus selected from the group consisting of Aspergillus, Fusarium, Paecilomyces, Scedosporium, Trichophyton, and Penicillium. However, Eckert discloses that wherein the indicator microorganism is of a genus selected from the group consisting of Aspergillus, Fusarium, Paecilomyces, Scedosporium, Trichophyton, and Penicillium (par [0013]). At time before the filing it would have been obvious to one of ordinary skill in the art to select a genus selected from the group consisting of Aspergillus, Fusarium, Paecilomyces, Scedosporium, Trichophyton, and Penicillium as the indicator microorganism, because the selection is based on its suitability for the intended use.
Regarding claim 59, Eckert discloses that wherein the indicator microorganism is of a species selected from the group consisting of Aspergillus niger, Aspergillus Trichophyton rubrum, and Penicillium camemberti (par [0013]).
Regarding claim 61, Nagai implies that wherein the detection medium comprises a detection reagent (color indicator) (par [0092]). Eckert discloses that wherein the detection medium comprises a detection reagent (colorimetric reagent) (par [0014]).
Regarding claim 62, Nagai does not specifically disclose that wherein the detection reagent comprises an enzyme substrate for detecting an enzyme activity selected from a group consisting of xylanase, cellulase, α-galactosidase, β-galactosidase, β-glucuronidase, phosphatase, α-glucosidase, β-glucosidase, amylase, glucose oxidase, laccase, and a combination of any two or more of the foregoing enzyme activities.  However, Eckert discloses that wherein the detection reagent comprises an enzyme substrate for detecting an enzyme activity selected from a group consisting of xylanase, cellulase, α-galactosidase, β-galactosidase, β-glucuronidase, phosphatase, α-glucosidase, β-glucosidase, amylase, glucose oxidase, laccase, and a combination of any two or more of the foregoing enzyme activities (Table 7, par [0114]). At time before the filing it would have been obvious to one of ordinary skill in the art to select the detection reagent comprises an enzyme substrate for detecting an enzyme activity selected from a group consisting of xylanase, cellulase, α-galactosidase, β-galactosidase, β-glucuronidase, phosphatase, α-glucosidase, β-glucosidase, amylase, glucose oxidase, laccase, and a combination of any two or more of the foregoing enzyme activities, because the selection is based on their suitability for the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797